DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-18, with respect to the rejection(s) of claim(s) 1-4, 9-11, 22-24, claims(s) 8 and 13-14 and claim(s) 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9-11, 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Martin (US Patent Application Publication 2014/0379206) in view of Candelise (US Patent Number 3,017,872) in view of Badur (EP 0 536 561 A1) and further in view of Haddox (US Patent Number 4,633,707), as evidenced by Badur (DE 4 025 882 A1).
Regarding claim 1, Rollinger discloses a method of determining valve positions for an engine having an air pressure sensor (70, 94) during a cold test comprising: 
rotating a crankshaft (82) of the engine [0033];
providing either pressurized air or vacuum to the engine [0033];
	cycling a cylinder deactivation mode of the engine between an on condition and an off condition at least once [0033];
	measuring intake or exhaust pressures (70 or 94) with the pressure sensor as a function of crankshaft rotational position [0029, as shown in Figures 2 or 4] [0033-0035];
	comparing the pressures with predetermined baseline pressures for crankshaft rotational positions [0033-0035]; and
	indicating valve positions based on the comparison of the pressures with the baseline pressures for crankshaft rotational positions [0033-0035]. 
	Rollinger does not disclose a source of pressurized air or vacuum, the source being connected to either an air intake manifold of the engine or an exhaust manifold of the engine. 
	Martin discloses a method for performing a cold test in which pressurized air being connected to either an air intake manifold of an engine or an exhaust manifold of the engine is provided to the engine via the air intake manifold or the exhaust manifold while the crankshaft of the engine is rotated by an electric motor, where the source of pressurized air is a boosting device such as a turbocharger or supercharger [0006] [0020] [0024] [0026]. 
	Martin teaches that increasing the peak cylinder pressures achieved during the cold test improves the signal to noise ratio of data collected from the cylinders and allows for more reliable diagnostics [0006] [0020]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to supply a pressurized air or vacuum as disclosed by Martin to an air intake manifold or exhaust manifold of the engine disclosed by Rollinger while the crankshaft is rotated by the electric motor. This step or function allows increased peak cylinder pressure to be achieved during the cold test, thereby improving the signal to noise ratio of data collected from the cylinders and allowing for more reliable diagnostics. 
	Although not required by the claim, Rollinger as modified by Martin, does not disclose a source external from the air intake system or exhaust system of the engine.
	Candelise discloses providing either pressurized air or vacuum to the engine via a source (22, 24) of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine (Col. 1, line 46-59) (Col. 2, lines 7-34). 
	Candelise teaches that the pressurized air tends to cool the intake or exhaust valves, which promotes longer valve life (Col. 2, lines 54-58). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the source disclosed by Candelise with the exhaust of the engine disclosed by Rollinger, as modified by Martin, to generate greater engine power and promote longer exhaust valve life. 
	Rollinger, as modified by Martin and Candelise, does not disclose operating an electric motor that is drivingly coupled to a crankshaft of the engine such that the crankshaft is rotated by the electric motor, the pressurized air or vacuum being provided to the engine while the crankshaft is rotated by the electric motor, cycling the cylinder deactivation mode while the crankshaft is rotated by the electric motor or measuring the intake or exhaust pressures while the crankshaft is rotated by the electric motor.
	Badur ‘561 discloses a cold test comprising rotating a crankshaft of an engine [0030-0031]; providing either pressurized air or vacuum to the engine via a source of pressurized air or vacuum, the source being connected to either an intake of the engine or an exhaust of the engine, the pressurized air or vacuum being provided to the engine while the crankshaft is rotated [0024, as shown in Figure 2]; cycling a cylinder deactivation mode of the engine between an on and an off condition at least once while the crankshaft is rotated [0018, 0024, 0029, the injection valves for each cylinder are turned on and off during the test] and measuring intake or exhaust pressures with the pressure sensor as a function of crankshaft rotational position while the crankshaft is rotated [0007, 0021]. 
Badur ‘561 teaches that for early error detection, simplification of testing and to avoid negative environmental influences, it is already known to test internal combustion engines in their fully assembled state with a slow drive rotating the crankshaft [0003]. The cold test also eliminates the need to supply the engine with fuel [0005]. 
Badur ‘561 does not explicitly disclose the crankshaft is rotated by an electric motor that is drivingly coupled to the crankshaft such that the crankshaft is rotated by the electric motor. However, Badur ‘561 teaches that the cold test procedure is done according to the procedure of Badur ‘882 and teaches that the engine is driven without combustion during the cold test [Badur ‘561, 0023-0024]. According to Badur ‘882, the cold or functional test drive takes place via a microprocessor-controlled asynchronous electric motor, which ensures a precisely regulated and constant speed drag drive for the engine to be tested [0020]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rollinger to rotate the crankshaft using an electric motor during the cold test as disclosed by Badur ‘561 because this eliminates the need to supply the engine with fuel during testing and thus allows early error detection, simpler testing and avoiding negative environmental influences. 
Rollinger, as modified by Candelise and Badur ‘561, does not explicitly disclose the electric motor is drivingly coupled to the crankshaft. 
Haddox discloses operating an electric motor (18) that is drivingly coupled to a crankshaft (16) of an engine (10) such that the crankshaft is rotated by the electric motor and teaches that the motor rotates the crankshaft so that the engine may be cycled without fuel ignition to perform a cold test (Col. 3, lines 32-37). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drivingly couple the electric motor disclosed by Badur ‘561 to the crankshaft of the engine disclosed by Rollinger because it can be used to perform the cold test without fuel ignition which provides the benefits taught by Badur ‘561 above. 
Regarding claim 2, Rollinger further discloses wherein the valve positions are open or closed and the method further comprises indicating which valves among a plurality of valves of the engine are either open or closed [0033-0035]. 
	Regarding claim 3, Rollinger further discloses wherein an open valve position is indicated when the measured pressure is different than the baseline pressure at a known crankshaft angle [0031, 0033-0035]. 
	Regarding claim 4, Rollinger further discloses wherein a closed valve position or a stuck valve position is indicated when the measured pressure is different than the baseline pressure at a known crankshaft angle [0033-0035]. 
Regarding claim 9, Rollinger further discloses wherein a revolutions per minute of the engine is 1000 RPM or less [0028] [0030]. 
	Regarding claim 10, Rollinger, as modified by Candelise, discloses the method of claim 1 as discussed above. Rollinger does not disclose a pressurized air source. Candelise discloses a pressurized air source that provides air to an engine at 40 psi or less (Col. 1, line 46-59) (Col. 2, lines 7-34). 
Candelise teaches that the pressurized air tends to cool the intake or exhaust valves, which promotes longer valve life (Col. 2, lines 54-58). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the source disclosed by Candelise with the exhaust of the engine disclosed by Rollinger, as modified by Martin, for the reasons specified in reference to claim 1 above.
Regarding claim 11, Rollinger further discloses indicating a proper or improper operation of the cylinder deactivation mode based on variations in pressure between the measured pressures and the baseline pressures for crankshaft rotational positions [0030-0031] [0033-0035]. 
Regarding claim 22, Rollinger further discloses wherein measuring intake or exhaust pressures as a function of crankshaft rotational position includes measuring pressures while the cylinder deactivation mode is off and the baseline pressures for crankshaft rotational positions are baseline pressures for the cylinder deactivation mode being off [0030-0031] [0033-0035]. 
Regarding claim 23, Rollinger further discloses wherein measuring intake or exhaust pressures as a function of crankshaft rotational position includes measuring pressures while the cylinder deactivation mode is on and the baseline pressures for crankshaft rotational positions are baseline pressures for the cylinder deactivation mode being on [0030-0031] [0033-0035]. 
Regarding claim 25, Rollinger et al. discloses the method of claim 1 as discussed above. Martin further discloses wherein the pressurized air or vacuum is provided to the air intake manifold or the exhaust manifold while the crankshaft is rotated by the electric motor through an intake stroke, a compression stroke, a power stroke, and an exhaust stroke of each cylinder of the engine [as shown in steps 310-316 of Figure 3 and Figure 4]. 
	Martin teaches that increasing the peak cylinder pressures achieved during the cold test improves the signal to noise ratio of data collected from the cylinders and allows for more reliable diagnostics [0006] [0020]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to supply a pressurized air or vacuum as disclosed by Martin to an air intake manifold or exhaust manifold of the engine disclosed by Rollinger while the crankshaft is rotated by the electric motor for the reasons specified in reference to claim 1 above. 
Regarding claim 26, Rollinger et al. discloses the method of claim 1 as discussed above. Martin further discloses wherein the source is connected to the intake manifold such that the pressurized air or vacuum is provided to the intake manifold while the crankshaft is rotated by the electric motor through a series of intake, a compression, a power, and an exhaust strokes for each cylinder of the engine [as shown in steps 310-316 of Figure 3 and Figure 4]. 
	Martin teaches that increasing the peak cylinder pressures achieved during the cold test improves the signal to noise ratio of data collected from the cylinders and allows for more reliable diagnostics [0006] [0020]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to supply a pressurized air or vacuum as disclosed by Martin to an air intake manifold or exhaust manifold of the engine disclosed by Rollinger while the crankshaft is rotated by the electric motor for the reasons specified in reference to claim 1 above. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Martin (US Patent Application Publication 2014/0379206) in view of Candelise (US Patent Number 3,017,872) in view of Badur (EP 0 536 561 A1) in view of Haddox (US Patent Number 4,633,707) and further in view of Nutt (US Patent Number 1,722,821), as evidenced by Badur (DE 4 025 882 A1).
Regarding claim 6, Rollinger, as modified by Martin, Candelise, Badur ‘561 and Haddox, discloses the method of claim 1 as discussed above, wherein Rollinger further discloses the step of indicating the valve positions includes indicating open or closed positions of one of the intake and exhaust valves [0033-0035]. Rollinger does not disclose each cylinder of the engine has 2 intake valves and 2 exhaust valves. 
Nutt discloses an engine wherein each cylinder of the engine has 2 intake valves and 2 exhaust valves [Page 1, line 100-Page 2, line 38]. Nutt teaches that such multiple valve equipment is conducive to a greater motor efficiency and a more rapid and better distribution of both the incoming and the spent fuel or gas when compared to engines with a single intake and exhaust valve [Page 1, lines 5-13]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include 2 intake valves and 2 exhaust valves for each cylinder of the engine disclosed by Rollinger as taught by Nutt to increase motor efficiency and provide a more rapid and better distribution of the incoming and spent fuel or gas. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollinger (US Patent Application Publication 2011/0144888) in view of Martin (US Patent Application Publication 2014/0379206) in view of Candelise (US Patent Number 3,017,872) in view of Badur (EP 0 536 561 A1) in view of Haddox (US Patent Number 4,633,707) and further in view of Reinbold (US Patent Number 6,161,384), as evidenced by Badur (DE 4 025 882 A1).
Regarding claim 7, Rollinger et al, discloses the method of claim 1 as discussed above but does not disclose wherein a pressurized air source is operatively connected to an electronic throttle body and the method comprises supplying pressurized air from the pressurized air source to the electronic throttle body. 
Reinbold discloses a pressurized air source (18) operatively connected to an electronic throttle body (38) and supplying pressurized air from the pressurized air source to the electronic throttle body (as shown in Figure 1). 
Reinbold teaches that the throttle lowers the compressor discharge pressure to the pressure needed at the engine intake depending on the throttle position (Col. 7, lines 26-37). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine disclosed by Rollinger supply pressurized air from the pressurized air source to an electronic throttle body as disclosed by Reinbold because the electronic throttle body can be used to modulate the air pressure needed at the engine intake. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 and 21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747